In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐2954 
ANTONIO ROBLEDO‐SOTO, 
                                                           Petitioner, 

                                  v. 

LORETTA E. LYNCH, Attorney General of the United States, 
                                               Respondent. 
                     ____________________ 
                                    
                Petition for Review of an Order of the  
                   Board of Immigration Appeals. 
                           No. A201‐114‐801 
                     ____________________ 

 SUBMITTED DECEMBER 9, 2016 — DECIDED JANUARY 10, 2017 
                ____________________ 

   Before POSNER, KANNE, and SYKES, Circuit Judges. 
   POSNER,  Circuit  Judge.  Robledo‐Soto,  the  petitioner,  a 
Mexican  citizen  facing  removal  (deportation)  to  Mexico, 
sought to postpone his removal proceeding so that he could 
expunge  a  drunk‐driving  conviction  and  if  he  succeeded  in 
doing that try to persuade the Department of Homeland Se‐
curity  to  drop  its  efforts  to  seek  his  removal.  The  Depart‐
ment’s  Immigration  and  Customs  Enforcement  division 
(ICE)  prosecutes  removal  cases  (technically  removal  cases 
2                                                          No. 16‐2954 


are civil, realistically they are closer to being criminal); and if 
ICE  decides  not  to  prosecute,  the  alien  goes  scot‐free.  Al‐
though  Robledo‐Soto’s  drunk‐driving  conviction  had  not 
been the basis for the Department’s seeking to remove him—
the basis was that he’d entered the United States without be‐
ing  authorized  to  do  so,  see  8  U.S.C.  § 1182(a)(6)(A)(i)—it 
did  make  him  a  priority  for  removal,  and  he  hoped  that  if 
the conviction was expunged from his record he could con‐
vince the Department to exercise its prosecutorial discretion 
not  to  seek  his  removal.  For  what  is  true  is  that  in  recogni‐
tion  of  the  limited  resources  of  most  government  agencies, 
the  agencies  are  authorized  to  decide  “whether  agency  re‐
sources are best  spent  on this violation  or  another, whether 
the agency is likely to succeed if it acts, whether the particu‐
lar enforcement action requested best fits the agency’s over‐
all policies, and, indeed, whether the agency has enough re‐
sources to undertake the action at all.” Heckler v. Chaney, 470 
U.S.  821,  831  (1985);  see  also  Arizona  v.  United  States,  132  S. 
Ct. 2492, 2499 (2012); Shoba Sivaprasad Wadhia, “The Histo‐
ry of Prosecutorial Discretion in Immigration Law,” 64 Amer‐
ican University Law Review 1285, 1291–93 (2015). 
    Robledo‐Soto  succeeded  in  getting  his  drunk‐driving 
conviction  expunged,  brightening  his  prospects  for  a  favor‐
able exercise of prosecutorial discretion—already bright, one 
might have thought (erroneously, as we’re about to see), be‐
cause  he’s  the  parent  of  three  American  citizen  children 
(aged  13,  9,  and  7),  and  there  is  a  process  (though  as  we’re 
about  to  see  it  has  never  been  put  into  effect)  called  “De‐
ferred  Action  for  Parents  of  Americans”  (DAPA)  that  is  in‐
tended to allow such a person to request the Department of 
Homeland Security to “defer action” in his case. See Memo‐
randum  from  Jeh  Charles  Johnson,  Secretary  of  the  Depart‐
No. 16‐2954                                                           3 


ment of Homeland Security, to León Rodríguez, Director of 
U.S. Citizenship and Immigration Services (USCIS), Nov. 20, 
2014,  www.dhs.gov/sites/default/files/publications/14_1120_
memo_deferred_action.pdf.  (visited  Jan.  10,  2017,  as  were 
the other websites cited in this opinion). Secretary Johnson’s 
memo  directing  the  creation  of  DAPA  followed  upon,  and 
was  doubtless  inspired  by,  President  Obama’s  announce‐
ment in late 2014 that he planned to use presidential execu‐
tive powers to institute a variety of immigration reforms. 
    The  reader  needs  to  understand  that  asking  for  a  favor‐
able exercise of prosecutorial discretion (i.e., DAPA relief) is 
different from requesting either withholding or cancellation 
of removal, which are  oft‐invoked grounds  for  avoiding  re‐
moval. Withholding of removal requires a showing that the 
applicant  is  likely  to  face  persecution  if  deported  to  his  or 
her  country  of  origin,  8  C.F.R.  §  208.16,  and  Robledo‐Soto 
neither  applied  for  withholding  of  removal  nor  has  ever 
claimed  to  fear  persecution  in  Mexico.  And  cancellation  of 
removal requires the applicant to meet certain threshold re‐
quirements,  8  U.S.C.  § 1229b,  one  of  which  is  proof  of 
10 years  of  continuous  physical  presence  in  the  United 
States,  §  1229b(b)(1)(A).  Robledo‐Soto  can  prove  only  9.5 
years of such presence, so the immigration judge determined 
that he is ineligible for cancellation of removal. Robledo‐Soto 
acknowledges  that  he  is  ineligible  for  either  withholding  or 
cancellation of removal—the former because he failed to ask 
for it, the latter because he is ineligible for it. 
    That leaves him with his quest for deferred action by the 
Department  of  Homeland  Security,  a  quest  that  began  with 
his  entreaty  for  a  continuance  to  expunge  his  criminal  rec‐
ord. The Supreme Court has defined and approved deferred 
4                                                          No. 16‐2954 


action as a lawful exercise of the Executive Branch’s “discre‐
tion  to  abandon”  a  removal  proceeding  at  any  stage  of  the 
proceeding.  Reno  v.  American‐Arab  Anti‐Discrimination  Com‐
mittee, 525 U.S. 471, 483–84 (1999). But Robledo‐Soto faces a 
serious  obstacle.  USCIS,  the  component  of  the  Department 
that  deals  with  applications  for  immigration  relief,  has,  be‐
cause  of  a  preliminary  injunction  against  its  implementing 
DAPA  (which  remember  stands  for  “Deferred  Action  for 
Parents of Americans”) upheld in Texas v. United States, 809 
F.3d  134,  170–78  (5th  Cir.  2015),  has  decided  neither  to  im‐
plement DAPA nor accept applications for DAPA relief. As a 
result there is no “deferred action” process for Robledo‐Soto 
to invoke. 
     Now  it’s  true  the  Supreme  Court  granted  certiorari  in 
Texas  v.  United  States,  but  then  deadlocked  4–4,  see  United 
States  v.  Texas,  136  S.  Ct.  2271  (2016)  (per  curiam),  and  as  a 
result  the  Fifth  Circuit’s  decision  stands,  though  its  sound‐
ness  has  been  questioned.  See,  e.g.,  Unconstitutionality  of 
Obama’s  Executive  Actions  on  Immigration:  Hearing  Before  the 
House  Committee  on  the  Judiciary,  114th  Cong.,  1st  Sess.  61, 
72–74  (2015)  (statement  of  Stephen  H.  Legomsky,  Former 
Chief  Counsel  of  USCIS),  https://judiciary.house.gov/wp‐
content/uploads/2016/02/114‐3_93526.pdf;  Shoba  Sivaprasad 
Wadhia, “The Aftermath of United States v. Texas: Rediscov‐
ering  Deferred  Action,”  Yale  Journal  on  Regulation,  Notice  & 
Comment (Aug.  10,  2016),  http://yalejreg.com/nc/the‐after
math‐of‐united‐states‐v‐texas‐rediscovering‐deferred‐action‐
by‐shoba‐sivaprasad‐wadhia/. So rather than court contempt 
of  the  Fifth  Circuit’s  injunction  (which,  as  we  said,  stands 
because of the decision of the Supreme Court not to overrule 
it),  DHS/USCIS  has  decided  not  to  grant  deferred  action  in 
cases such as Robledo‐Soto’s. 
No. 16‐2954                                                           5 


    Oddly,  between  the  Fifth  Circuit’s  decision  in  Texas  v. 
United  States  and  the  Supreme  Court’s  grant  of  certiorari, 
Robledo‐Soto’s  lawyer  wrote  the  Department  of  Homeland 
Security  requesting  U.S.  Immigration  and  Customs  En‐
forcement (ICE) “to review [his client’s] case and administra‐
tively  close  or  terminate  proceedings  so  that  he  can  apply 
with [he means ‘to’] USCIS for deferred action for parents [of 
American citizen children].” But no one at present can apply 
to USCIS for such relief with any hope of success, because of 
its decision not to grant deferred action in cases such as this. 
And  there  is  no  indication  that  Robledo‐Soto’s  lawyer  al‐
tered  his  request  after  learning  (if  he  did  learn)  that  USCIS 
could give his client no relief. 
    It  is  conceivable  that  in  the  exercise  of  its  prosecutorial 
discretion  DHS  could  simply  drop  its  removal  proceeding 
against Robledo‐Soto. Remember that the reason that he re‐
quested a continuance was to give him time to expunge his 
criminal  record  in  the  hope  that  the  Department  of  Home‐
land  Security  would  as  a  result  look  more  favorably  on  his 
plea  for  relief.  Yet  having  succeeded  in  expunging  his 
drunk‐driving  conviction  and  having  informed  DHS  of  his 
newly clean record, he has not succeeded in dissuading the 
Department  from  seeking  his  removal,  because  the  Depart‐
ment is committed to the ruling by the Fifth Circuit in Texas 
v.  United  States.  That  leaves  us  with  no  authority  to  grant 
him  any  relief  that  will  prevent  his  removal,  and  therefore 
his  petition  for  review  is  moot,  see  Qureshi  v.  Gonzalez,  442 
F.3d 985, 988 (7th Cir. 2006)—and so it must be, and it here‐
by is, dismissed. 
6                                                      No. 16‐2954 

    SYKES,  Circuit  Judge,  with  whom  KANNE,  Circuit  Judge, 
joins,  concurring  in  the  judgment.  Antonio  Robledo‐Soto,  a 
Mexican  citizen,  sought  to  postpone  his  removal  proceed‐
ings so that he could obtain documents to expunge a drunk‐
driving  conviction  and  thereby  convince  the  Department  of 
Homeland  Security  to  cease  its  effort  to  remove  him.  The 
immigration  judge  concluded  that  there  was  no  relief  he 
could grant and entered an order of removal, a decision up‐
held by the Board of Immigration Appeals. 
     Robledo‐Soto petitioned for review, arguing that the im‐
migration judge or the Board should have granted a contin‐
uance  to  allow  time  for  him  to  expunge  his  conviction  and 
then  ask  DHS  to  favorably  exercise  its  discretion  not  to  re‐
move him. While his case has been pending in this court, his 
expungement motion was granted. But DHS has determined 
that  although  the  drunk‐driving  conviction  has  now  been 
expunged, it will not exercise its discretion to drop the case. 
In  light of  that  determination,  the Department of Justice ar‐
gues that no meaningful relief can be ordered and the case is 
moot.  See  Qureshi  v.  Gonzales,  442  F.3d  985,  988  (7th  Cir. 
2006).  Robledo‐Soto  agrees.  Accepting  that  concession,  the 
petition for review must be dismissed as moot.